DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/1/2021 has been entered. Claims 1-6, 9-13 and 15-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a) rejection previously set forth in the non-final Office Action mailed 11/30/2020.

The examiner notes that example language which could be utilized to overcome the 101 rejection listed below, is included in the response to arguments section. The examiner directs the applicant to the response to arguments section to see the proposed language which can be used to overcome the 101 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a generic aftertreatment system with no specifics, then a controller which performs a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process as the process ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve this portion, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a generic aftertreatment system (a selective catalytic reduction system) and a generic controller.

Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) an electronic control unit with a generic processor and memory which performs a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process and ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve this portion, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a generic processor and memory.

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a non-transitory computer readable medium which cause a processor to perform a number of mental processes (obtaining a signal, making a model utilizing the signal, obtaining some more signals, improve the model based upon the additional signals and then create another signal). This judicial exception is not integrated into a practical application because the claim overall is just a way of doing a process, however, it is not how to actually perform the process and ends in a signal. Since there is no specific structure to the apparatus, there is no nexus between the generation of the urea injection control signal and aftertreatment system. To improve this portion, it is recommended to specify the structure which receives the urea injection control signal and the structure then reacts to control the urea injection (also see the response to arguments section below for specific claim language to utilize). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a non-transitory computer readable medium and a generic processor.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9-11 ,15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0082773, hereinafter Devarakonda in view of United States Application Publication No. 2012/0310507, hereinafter Auckenthaler and United States Application Publication No. 2014/0373510, hereinafter Schroder.
Regarding claim 1, Devarakonda teaches a system (figure 1), comprising: an aftertreatment system configured to treat emissions from an engine via a catalyst (item 110); and a controller (item 130) configured to: obtain one or more engine signals representative of operations of the engine (paragraphs [0016]-[0017]); execute a model to derive an estimated catalyst emission based on the one or more engine signals and on an expected catalyst degradation (paragraphs [0016]-[0017]); obtain, via sensors (items 115 and 120), one or more catalyst signals representative of catalyst performance (paragraphs [0016]-[0017]); generate an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraphs [0016]-[0017]); apply digital twin of the catalyst and the estimated catalyst emission to generate an engine control signal (paragraphs [0016]-[0017]) comprising a lambda reference set-point representative of a desired mass ratio of air to fuel (AFR) (paragraph [0016]); and transmit the engine control signal to an actuator (item 145), to control flow of an oxidant, a fuel or a combination thereof (paragraph [0016]), wherein the digital twin of the catalyst mirrors a specific three-way catalyst (paragraphs [0016]-[0017]), and wherein the controller is configured to generate the adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eCO) eco is a carbon monoxide (CO) error derived by computing a second absolute difference between an estimated CO emission derived via the model and a measured CO emission sensed from a CO sensor disposed downstream of the catalyst (paragraphs [0016]-[0017]).
 Devarakonda fails to teach the function also includes eNOx, where eNOx is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a measured NOx emission sensed from a NOx sensor disposed downstream of the catalyst.
 Auckenthaler teaches an exhaust modeling system in which the NOx is estimated and the NOx is measured and the difference between the two values are utilized for the correcting of state variables in the estimating models (Auckenthaler, paragraph [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the function the difference between the estimated NOx and the measured NOx because it would have allowed for the correcting of state variables in the model (Auckenthaler, paragraph [0042]). 
Devarakonda and Auckenthaler fail to teach the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda.
Schroder teaches a diagnostic device for HC-conversion in which there is a lambda sensor before the catalyst and a lambda sensor after the catalyst so that the monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda because it would allow for monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
Devarakonda, Auckenthaler and Schroder are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.
Regarding claim 2, Devarakonda teaches wherein the controller is configured to analyze a difference between a reference signal and the estimated catalyst emission and to generate the adaptation signal based on the difference (paragraph [0016]).
Regarding claim 3, Devarakonda teaches wherein the reference signal comprises a CO emissions reference signal (paragraph [0016]).
Regarding claim 6, Devarakonda teaches wherein the controller is configured to apply the adaptation signal to derive a corrected theta set-point, and wherein the controller is configured to apply the corrected theta set-point, the adaptation signal and the estimated catalyst emission to generate the engine control signal (paragraph [0016]).
Regarding claim 9, Devarakonda teaches wherein the catalyst comprises a three-way catalyst (TWC) system (abstract).
Regarding claim 10, Devarakonda teaches an electronic control unit (item 130), comprising: a processor (item 1021) operatively coupled to a memory (item 1027), wherein the processor is programmed to execute instructions on the memory to: obtain one or more engine signals representative of operations of an engine (paragraphs [0016]-[0017]); execute a model to derive an estimated catalyst emission based on the one or more engine signals and on an expected catalyst degradation (paragraphs [0016]-[0017]); obtain one or more catalyst signals representative of catalyst performance (paragraphs [0016]-[0017]); generate an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraphs [0016]-[0017]); apply the digital twin of the catalyst and the estimated catalyst emission to generate an engine control signal (paragraphs [0016]-[0017]), comprising a lambda reference set-point representative of a desired mass ratio of air to fuel (AFR) (paragraph [0016]); and transmit the engine control signal to an actuator (item 145), to control flow of an oxidant, a fuel or a combination thereof (paragraph [0016]), wherein the digital twin of the catalyst mirrors a specific three-way catalyst (paragraphs [0016]-[0017]), and wherein the controller is configured to generate the adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eCO) eco is a carbon monoxide (CO) error derived by computing a second absolute difference between an estimated CO emission derived via the model and a measured CO emission sensed from a CO sensor disposed downstream of the catalyst (paragraphs [0016]-[0017]).
 Devarakonda fails to teach the function also includes eNOx, where eNOx is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a measured NOx emission sensed from a NOx sensor disposed downstream of the catalyst.
 Auckenthaler teaches an exhaust modeling system in which the NOx is estimated and the NOx is measured and the difference between the two values are utilized for the correcting of state variables in the estimating models (Auckenthaler, paragraph [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the function the difference between the estimated NOx and the measured NOx because it would have allowed for the correcting of state variables in the model (Auckenthaler, paragraph [0042]). 
Devarakonda and Auckenthaler fail to teach the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda.
Schroder teaches a diagnostic device for HC-conversion in which there is a lambda sensor before the catalyst and a lambda sensor after the catalyst so that the monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda because it would allow for monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
Devarakonda, Auckenthaler and Schroder are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.
Regarding claim 11, Devarakonda teaches wherein the processor is programmed to execute instructions on the memory to analyze a difference between a reference signal and the estimated catalyst emission and to generate the adaptation signal based on the difference (paragraph [0016]).
Regarding claim 15, Devarakonda teaches one or more non-transitory computer-readable media storing one or more processor-executable instructions wherein the one or more instructions (item 1027), when executed by a processor of a controller (item 1021), cause acts to be performed comprising: obtaining one or more engine signals representative of operations of an engine (paragraphs [0016]-[0017]); executing a model to derive an estimated catalyst emission based on the one or more engine signals and on an expected catalyst degradation (paragraphs [0016]-[0017]); obtaining one or more catalyst signals representative of catalyst performance (paragraphs [0016]-[0017]); generating an adaptation signal to a digital twin of a catalyst configured to improve accuracy of the model based on the one or more catalyst signals (paragraphs [0016]-[0017]); applying the digital twin of the catalyst and the estimated catalyst emission to generate an engine control signal (paragraphs [0016]-[0017]), comprising a lambda reference set-point representative of a desired mass ratio of air to fuel (AFR) (paragraph [0016]); and transmit the engine control signal to an actuator (item 145) to control flow of an oxidant, a fuel or a combination thereof (paragraph [0016]), wherein the digital twin of the catalyst mirrors a specific three-way catalyst (paragraphs [0016]-[0017]), and wherein the controller is configured to generate the adaptation signal by deriving a desired theta set-point based on a real-time optimization of a function J = f(eCO) eco is a carbon monoxide (CO) error derived by computing a second absolute difference between an estimated CO emission derived via the model and a measured CO emission sensed from a CO sensor disposed downstream of the catalyst (paragraphs [0016]-[0017]).
 Devarakonda fails to teach the function also includes eNOx, where eNOx is a nitrogen oxide (NOx) error derived by computing a first absolute difference between an estimated NOx emission derived via the model and a measured NOx emission sensed from a NOx sensor disposed downstream of the catalyst.
 Auckenthaler teaches an exhaust modeling system in which the NOx is estimated and the NOx is measured and the difference between the two values are utilized for the correcting of state variables in the estimating models (Auckenthaler, paragraph [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the function the difference between the estimated NOx and the measured NOx because it would have allowed for the correcting of state variables in the model (Auckenthaler, paragraph [0042]). 
Devarakonda and Auckenthaler fail to teach the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda.
Schroder teaches a diagnostic device for HC-conversion in which there is a lambda sensor before the catalyst and a lambda sensor after the catalyst so that the monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more engine signals comprise a pre-catalyst lambda and a post-catalyst lambda because it would allow for monitoring and diagnostics of the catalyst can be performed (Schroder, paragraph [0047]).
Devarakonda, Auckenthaler and Schroder are silent as to the real-time optimization comprises an algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof. However, using an algebraic sum of error or room mean square estimate of errors is routine experimentation and would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the real-time optimization by utilizing an algebraic sum of errors, a sum of root mean square estimate of errors.
Regarding claim 16, Devarakonda teaches wherein the acts to be performed comprise analyzing a difference between a reference signal and the estimated catalyst emission and to generate the adaptation signal based on the difference (paragraph [0016]).
Regarding claim 17, Devarakonda teaches wherein the acts to be performed comprise generate the adaptation signal after an elapsed catalyst operation time exceeds an operating time value (paragraphs [0016]-[0017]).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda, Auckenthaler and Schroder as applied to claim 1 above, and further in view of United States Application Publication No. 2016/0169077, hereinafter Srinivasan.
Regarding claim 4, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 1; however, they fail to teach the model derives an estimated oxygen catalyst storage based on the one or more engine signals and the expected catalyst degradation and then generates the engine control signal.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives an oxygen storage estimate based on signals from the engine along with a catalytic converter model (Srinivasan, paragraph [0006]), where the model captures the degradation of the catalyst (Srinivasan, paragraph [0018]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have derived an estimated oxygen storage based on signals from the engine and the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
Regarding claim 5, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 1; however, they fail to teach deriving the expected catalyst degradation based on applying the elapsed catalyst operation time to a lookup table.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives the degradation of the catalytic converter based on measurements from sensors and the total running time of the system (Srinivasan, paragraph [0054]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the total running time of the system along with the values from sensors to determine the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda, Auckenthaler and Schroder as applied to claim 10 above, and further in view of Srinivasan.
Regarding claim 12, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 10; however, they fail to teach the model derives an estimated oxygen catalyst storage based on the one or more engine signals and the expected catalyst degradation and then generates the engine control signal.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives an oxygen storage estimate based on signals from the engine along with a catalytic converter model (Srinivasan, paragraph [0006]), where the model captures the degradation of the catalyst (Srinivasan, paragraph [0018]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have derived an estimated oxygen storage based on signals from the engine and the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
Regarding claim 13, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 10; however, they fail to teach deriving the expected catalyst degradation based on applying the elapsed catalyst operation time to a lookup table.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives the degradation of the catalytic converter based on measurements from sensors and the total running time of the system (Srinivasan, paragraph [0054]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the total running time of the system along with the values from sensors to determine the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda, Auckenthaler and Schroder as applied to claim 10 above, and further in view of Srinivasan.
Regarding claim 18, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 15; however, they fail to teach the model derives an estimated oxygen catalyst storage based on the one or more engine signals and the expected catalyst degradation and then generates the engine control signal.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives an oxygen storage estimate based on signals from the engine along with a catalytic converter model (Srinivasan, paragraph [0006]), where the model captures the degradation of the catalyst (Srinivasan, paragraph [0018]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have derived an estimated oxygen storage based on signals from the engine and the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
Regarding claim 19, Devarakonda, Auckenthaler and Schroder teach all limitations of claim 15; however, they fail to teach deriving the expected catalyst degradation based on applying the elapsed catalyst operation time to a lookup table.
Srinivasan teaches a system for the model based control of a catalytic converter system which derives the degradation of the catalytic converter based on measurements from sensors and the total running time of the system (Srinivasan, paragraph [0054]) as the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the total running time of the system along with the values from sensors to determine the degradation of the catalyst because the catalytic converter system impacts the performance of the gas engine and vice versa and would allow for the improvement of the performance of the system (Srinivasan, paragraph [0004]).

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
The examiner firstly notes that the same arguments have been previously made in prior responses provided by the applicant. As the same arguments have been previously made with no response regarding the Examiner’s response, the same responses to arguments are provided below.
Regarding applicant’s argument that it has been long held precedence that controllers configured for operating or otherwise controlling machinery recite sufficient subject matter for patentability purposes is not found persuasive. The fact that it might have been a long held precedence that controllers configured for operating or otherwise controlling machinery recite sufficient subject matter for patentability purposes does not change that fact that the current guidance (from 2019) states that the judicial exception needs to be integrated into a practical application in order for the subject matter to be patent eligible. In this case, the exception is not integrated into a practical application because the process ends in a signal and therefore is not integrated. The structure which receives the signal needs to be present in the claims and then the structure reacts to the signal thereby integrating the judicial exception into a practical application.
The examiner suggests to utilize similar language as recited in paragraph [0036] of applicant’s specification. Specifically, the examiner suggests to positively recite the portion of paragraph [0036] which describes the receiving of the signal and the modulating of the actuator after the transmitting step as a new step. For example, claim language (for claim 1 and similar language could be utilized for the other independent claims) which could be utilized to help to overcome the 101 rejections is:

“modulate an actuator to provide the desired quantity of urea injection to the aftertreatment system based upon the transmitted urea injection control signal”

Regarding applicant’s argument that Devarakonda does not teach maintaining a digital twin of the catalyst, nor that it mirrors a specific three-way catalyst is not found persuasive. Devarakonda teaches the modeling of the system and as the system is being modeled, all of the aspects of the system would be modeled including the three-way catalysts. Therefore, the prior art teaches the instant claims.
Regarding applicant’s argument that Devarakonda and Auckenthaler do not recite the subject matter of “generating the adaptation signal… or a combination thereof” is not found persuasive. As illustrated in the rejection above, Auckenthaler teaches the determination of an error of NOx and an error of NH3 which are then utilized for the correction (adaptation signal) of the state variables of the estimating models. The use of algebraic sum of errors, a sum of root mean square estimate of errors, or a combination thereof is considered to be routine experimentation and therefore would have been obvious to one of ordinary skill in the art. Therefore, based upon the teachings of Auckenthaler and Frazier, the instant claims would have been obvious.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798